AGREEMENT OF THE LICENSE OF INTELLECTUAL PROPERTY THIS AGREEMENT OF THE LICENSE OF INTELLECTUAL PROPERTY (the Agreement) entered into on the 10 th day of September 2010 (the Effective Date) is for the License of Intellectual Property, by and between THE PARTIES: MONTECITO BIO SCIENCES, Ltd., a corporation organized and existing under the laws of the State of Nevada (hereinafter referred to as the " LICENSOR "); and ROTH KLINE, INC. , a corporation organized and existing under the laws of the State of Delaware (hereinafter referred to as the  LICENSEE ). RECITALS WHEREAS , LICENSOR has developed, acquired and is the proprietary owner of certain rights, titles and interest in and to technology and information which it owns, or lawfully possesses for itself or holds valid licenses from others, which it considers highly proprietary (the "CONFIDENTIAL INFORMATION") regarding certain technology, and has developed and is the proprietary owner of certain patented processes along with certain rights, titles and interests in and to the technology and information which it owns, or lawfully possesses. WHEREAS, LICENSOR is the holder of four Patent Pending Applications which are part of this License Agreement in a defined Field of Use. The Abstracts and descriptions of Patent Pending Applications are in Exhibit 
